Frsu, C. J.
This is a suit, for divorce, brought by a husband, on the ground that the marriage was brought about by fraud and duress practiced upon him. There was a verdict finding that the husband was entitled to divorce. No complaint is made that any error of law was committed upon the trial. The grounds of amendment to the wife’s motion for a new trial were really elaborations of the general grounds in the motion. The verdict is not without evidence to support it, and the court did not abuse its discretion in refusing a new trial. Judgment affirmed.

All the Justices concur.